APPEAL OF THE FIBRE CONDUIT CO.Fibre Conduit Co. v. CommissionerDocket No. 5001.United States Board of Tax Appeals4 B.T.A. 1254; 1926 BTA LEXIS 2024; September 30, 1926, Decided 1926 BTA LEXIS 2024">*2024  Evidence held insufficient to show that certain expenditures involved herein should be capitalized.  Edward T. Perine, C.P.A., for the petitioner.  W. Frank Gibbs, Esq., for the Commissioner.  MARQUETTE 4 B.T.A. 1254">*1254  This appeal is from the determination of a deficiency in income and profits taxes for the year 1919 in the amount of $1,506.64.  The deficiency arises from the refusal of the Commissioner to include in the taxpayer's invested capital for the year 1919 the amount of $52,591.91, claimed by the taxpayer to represent capital expenditures made by it in prior years.  FINDINGS OF FACT.  The taxpayer is a New York corporation with its principal office and place of business at Orangeburg, N.Y., and is engaged in the manufacture of conduits.  The only evidence presented is a copy of a report made by a revenue agent under date of November 19, 1924, of his examination of the taxpayer's books.  4 B.T.A. 1254">*1255  The pertinent parts of the report are as follows: The point at issue is whether the amount of $52,591.91 disallowed in 1909, should be restored to invested capital.  In the Company's protest dated June 4, 1924, it was claimed that in1926 BTA LEXIS 2024">*2025  1909 they were disallowed depreciation amounting to $35,900.69 which was claimed as an addition to invested capital.  The Department had at first disallowed their entire deduction of $52,591.91 and then allowed them the amount of $16,691.22.  As explained under Exhibit A-1, the amount of $52,591.91, was disallowed not as depreciation but as "prior year expense." Taxpayer has admitted that their claim for restoring the amount of $35,900.69 to invested capital as "depreciation disallowed" was incorrect.  They now claim that it should be restored under Article 841, as the amount of $52,591.91 was a capital item on their books headed as "improvements" which they wrote off in 1909 and disallowed by the Department.  However, the amount of $52,591.91 was correctly disallowed in 1909 as "prior year expense" and as such should not be restored to invested capital.  This is shown by the analysis below of the "Improvement Account." Improvement acct.DEBITS.CREDITS.1-1-1896:Alterations and repairs$1,028.471- 1-1896, Depreciation$5,000.00Library26.652- 1-1896, Pitch120.00Interest and discount5,963.6712-19- 07, Depreciation3,500.00Office expense3,100.13Laboratory677.541- 1- 08, Balance52,591.91Alterations and repairs80.39Library20.00Wages10,373.68Salaries7,553.30Insurance125.03Interest and discount143.86Office expense4,879.34Factory expense18,654.77Freight and express1,306.50Manufacturing7,160.83Legal117.7561,211.9161,211.911926 BTA LEXIS 2024">*2026  The company was organized in 1893 and all expenses incurred up to December 31, 1895 were capitalized in the above account with the following journal explanation.  January 1, 1896: Balances of above accounts represent labor and expenses of installing machinery and fitting plant, alterations and repairs, exploitation and laboratory work, including profit and loss and all expenses incidental to organization and development.  In 1909 company deducted $52,591.91 as depreciation - actually there was no depreciation charged off the books that year at all.  The amount of $52,591.91 really represented all expenditures of the company from the time of incorporation in 1893 up to the year 1896, all of which were capitalized under the heading of "Improvements" in 1896.  In 1909 this item was written off to profit and loss, but for the purpose of the corporation Excise Tax Return it was termed "Depreciation." When the return for the year 1909 was examined the total amount was disallowed as it represented expenses properly chargeable to prior years.  However, since no depreciation had been taken that year and company made a 4 B.T.A. 1254">*1256  claim for same, it was computed by examining officer1926 BTA LEXIS 2024">*2027  and was allowed in the amount of $16,691.22.  The year 1909 was closed on the following basis: Prior year expense disallowed$52,591.91Depreciation allowed16,691.22Additional Income35,900.69Since the amount of depreciation allowed for this year was never put through the books, it has been made part of the above adjustment.  The Commissioner, upon audit of the taxpayer's income and profits-tax return for the year 1919, refused to include in the taxpayer's invested capital the amount of $52,591.91 mentioned in the revenue agent's report, or any part thereof, and determined that there is a deficiency in tax in the amount of $1,506.64.  OPINION.  MARQUETTE: The taxpayer alleged in its petition that the amount of $52,591.91 involved herein represents expenditures made by it prior to the year 1896 for organization, experimental and laboratory work and in development necessary to establish the company and its business; that these expenditures were of a capital nature and that the amount thereof should be included in its invested capital for the year 1919.  The Commissioner in his answer denied the material allegations of the taxpayer's petition, and it1926 BTA LEXIS 2024">*2028  is therefore incumbent upon the taxpayer to establish by competent evidence the facts alleged in order to entitle it to the relief sought.  The only evidence presented is a copy of a report of an investigation of the taxpayer's books made by a revenue agent, the material part of which is set forth in the findings of fact.  Assuming all of the statements made in the report to be true, it nevertheless falls short of showing that the $52,591.91 in question should be included in the taxpayer's invested capital.  There is nothing in the pleadings or the evidence which would warrant us in disturbing the Commissioner's determination.  Judgment for the Commissioner.